Judgment was entered in the Supreme Court,
Per Curiam.
— There is no clearly-expressed intention in the will of Thomas Mull to bequeath over to certain persons, either by name or description, the principal of the legacy of $3000, in the event of the death of any of his children, in the lifetime of the widow. The only words are, “ to be equally divided among all my children or their legal heirs.” If there were anything else in the will to evince the testator’s meaning to be children when he used the words “legal heirs,” we might conclude thát they were the legatees of the principal sum. But the form of the bequest to be “ equally divided among all my children,” shows an evident intention to put all upon the same platform of ownership, which would carry a vested interest in all. The words following, “ or their legal heirs,” evidently were used not to individuate grandchildren, but to supply a legal succession in the event of the death of any ‘ one, and mean simply legal representatives. The legacies were therefore vested, and passed on the death of any one to his executors or administrators.
Judgment affirmed.